Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1-5, and 14-15 are cancelled. 
New independent claim 16 has been added.
Independent claims 1, and 9 have been amended, however, the claims amendments incorporated in those independent claims do not accurately reflect the languages of previously Objected dependent claims 14-15.
Outstanding 35 USC § 112 rejection of claims 6, and 9 have been withdrawn based on amendments/remarks, however a new 35 USC § 112 rejection is warranted for the newly cited amendments of dependent claim 12.
Claims 6-13, and 16 currently pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding dependent claim 12:
	The claim requires “further comprising the step of: receiving text from the second NLP engine and replacing a selected word with text received from the second NLP engine”.

      In relying on the claim languages and that of the specification, Applicant previously deletes in the corresponding independent claim, the languages of the NLP engines, yet in said dependent claim claimed the NLP engines, it is not clear if said NLP engines and the language processing engines are meant to be the same, furthermore, the claims further claimed receiving text from the second engine and replacing a selected word with text received from the second engine, it also not clear where the selected word is originated from as it is unclear if said selected word was previously part of the received text from said second engine. For purpose of examination, the Examiner interprets said NLP engine as synonymous with the natural language processing engine. Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Response to Arguments/Remarks
On page 7 of Applicant’s response Applicant argues that “Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Kuczmarskiet al (US 2020/0184158, Al), in view of Malhotra et al (US 2020/0020319, Al). In response, all claims have been amended to better recite what the Applicants regard as their invention. More particularly, all claims have been amended to include the limitations in various forms of: " receiving speech; " determining if text has been selected; " routing the speech to either a first or a second language-processing engine based on whether or not text has been selected….. Thus, as claimed, selected speech acts as a trigger for where to send the received speech. This is neither taught nor suggested by the cited art” have been considered, However they are moot in light of the new ground of rejections
     Secondly, the Examiner respectfully disagrees with the notion that “Thus, as claimed, selected speech acts as a trigger for where to send the received speech”, as it is clear that the trigger, as claimed in “receiving speech; " determining if text has been selected; routing the speech to either a first or a second language-processing engine based on whether or not text has been selected”, indicates said text if selected or not selected is the trigger for routing said speech to either of the language processing engine. However, in light of the newly cited amendments to the independent claims and to move prosecution, said Arguments are moot in light of the new ground of rejections, which should not be construed as well to conceding to any issue addressed in the arguments with regard to said claims. Please refer to the below action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13, and 16  rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Kuczmarski et al (US 2020/0184158, previously cited), in view of Cromarty et al (US 2021/0314064, A1).

    Regarding claim 6, Kuczmarski teaches an apparatus (the system of at least Figs. 1-2 and para. 0037-0038 and 0108-0111 comprises an apparatus 106 or 119, each of said apparatus 106 or 119 configured with a text-to speech engine and a speech-to- text engine and set of natural processing modules which as further shown in at least Fig. 2 and 9 and para. 0108 configured to perform speech recognition on speech received in a first language S250 and output recognized speech as text S254 in the first language and further configured in at least Fig. 2 and para. 0111-0112 to perform speech recognition on speech received in a second language S256, S260 and output recognized speech as text in the first language S262, furthermore, in at least para. 0114 wrongly or poorly outputted translated text are identified and routed for retranslation and replaced on the screen) comprising: 
a first natural-language processing (NLP) engine configured to receive voice in a first language, and output text in the first language (any of the first language-processing means or engine of Figs. 1, and 9 performs as shown in at least Fig. 2 and 9 and para. 0108 speech recognition on speech received in a first language S250 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language); 
a second NLP engine configured to receive voice in a second language, and 
output text in the first language (any of second language-processing means or engine of Figs. 1, and 9 and para. 0111-0112 and 0117 performs as shown in at least Fig. 2 and 9 speech recognition on speech received in a second language S256, S260 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language);
a graphical user interface (GUI) configured to display and select text received from the first and the second NLP engine (generated text of para. 0108-0114 are outputted to the user via at least  GUI of para. 0068 configured understoodly to display said text in the first language or second language from understoodly first and the second NLP engine); logic circuitry configured to: receive speech (system of at least para. 0113-114 further comprises at least said logic circuitry configured to receive speech); determine whether or not text on the GUI has been selected (the system of further para. 0130-0132 further configured to recognize and determine selected and inputted texts on the GUI indicative in the art as further obviously capably of determining whether or not said text on the GUI has been selected).
    However, Kuczmarski is silent regarding logic circuitry configured to: specifically route the received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine. 
    Cromarty teaches in at least para. 0044-0045, and 0047 a display device which may display translated text in a predetermined display language where based in a case received user detected and selected texts displayed on the display device, where the user command in para. 0045 entails text-to-text commands via the display and in para. 0047 one of speech to text command, as said device in turn automatically employ and route said received commands to one of a translation and recognition module to process in a case said user selected display text to a first or second language based on a predetermined language selection if said text are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuczmarski in view of Cromarty to include wherein said logic circuitry configured to specifically route the received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine, as discussed above, as Kuczmarski in view of Cromarty are in the same field of endeavor of displaying on a graphical-user interface (GUI) text data in a first language and/or second language using a first language-processing engine or second language-processing engine to perform speech recognition and configured to output either STT or TTS or STS via the GUI or the like, Cromarty further complements Kuczmarski in the sense that subsequent translation maybe based on user selected texts and/or subsequent received speech, as one skill in the art may appreciate a case where a system may be configured to receive both the received speech and the detected selected displayed texts as trigger to switch or employ either the first or the second NLP engine based on whether or not in a case text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to an NLP engine or translation engine which obviously maybe one of a predetermined, default or one selected by the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 7 (according to claim 6), Kuczmarski further teaches wherein the logic circuitry is also configured to replace any selected word with additional text received by the second NLP engine (para. 0114 and 0118 further teaches the replacement of incorrect translated texts in a second language by obviously a second translation unit or said second NLP engine for replacing understoodly obvious selected texts).  

      Regarding claim 8 (according to claim 6), Kuczmarski further teaches wherein the received speech as input comprises voice in the first language or the second language (received speech or voice of at least para. 0108 further comprises said input voice in the first language or the second language).

    Regarding claim 9, Kuczmarski teaches a method (the system of at least Figs. 1-2 and para. 0037-0038 and 0108-0111 comprises said method and further comprising an apparatus 106 or 119, each of said apparatus 106 or 119 configured with a text-to speech engine and a speech-to- text engine and set of natural processing modules which as further shown in at least Fig. 2 and 9 and para. 0108 configured to perform speech recognition on speech received in a first language S250 and output recognized speech as text S254 in the first language and further configured in at least Fig. 2 and para. 0111-0112 to perform speech recognition on speech received in a second language S256, S260 and output recognized speech as text in the first language S262, furthermore, in at least para. 0114 wrongly or poorly outputted translated text are identified and routed for retranslation and replaced on the screen) comprising the steps of: 
receiving voice as an input (receiving at any of the first language-processing means or engine of Figs. 1, and 9 performs as shown in at least Fig. 2 and 9 and para. 0108 speech recognition on received speech of further para. 0113-114); 
determining if a word has been selected on a graphical user interface (GUI) (a user in further para. 0049-0050 and 0044 further selects text 322 for translation on GUI, as the system of further para. 0130-0132 further configured to recognize and determine selected and inputted texts on the GUI indicative in the art as further obviously capably of determining whether or not said text on the GUI has been selected).
      However, Kuczmarski is silent regarding routing the voice to either a first or a second language-processing engine based on whether or not a word on the GUI has been selected such that when it has been determined that the word has been selected, the voice is routed to the second language-processing engine, and when it has been determined that the word has not been selected, the voice is routed to the first language-processing engine.      
    Cromarty teaches in at least para. 0044-0045, and 0047 a display device which may display translated text in a predetermined display language where based in a case received user detected and selected texts displayed on the display device, where the user command in para. 0045 entails text-to-text commands via the display and in para. 0047 one of speech to text command, as said device in turn automatically employ and route said received commands to one of a translation and recognition module to process in a case said user selected display text to a first or second language based on a predetermined language selection if said text are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuczmarski in view of Cromarty to include wherein said routing voice to either a first or a second language-processing engine based on whether or not a word on the GUI has been selected such that when it has been determined that said word has been selected, said voice is routed to the second language-processing engine, and when it has been determined that said word has not been selected, said voice is routed to the first language-processing engine, as discussed above, as Kuczmarski in view of Cromarty are in the same field of endeavor of displaying on a graphical-user interface (GUI) text data in a first language and/or second language using a first language-processing engine or second language-processing engine to perform speech recognition and configured to output either STT or TTS or STS via the GUI or the like, Cromarty further complements Kuczmarski in the sense that subsequent translation maybe based on user selected texts and/or subsequent received speech, as one skill in the art may appreciate a case where a system may be configured to receive both the received speech and the detected selected displayed texts as trigger to switch or employ either the first or the second NLP engine based on whether or not in a case text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to an NLP engine or translation engine which obviously maybe one of a predetermined, default or one selected by the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 10 (according to claim 9), Kuczmarski further teaches wherein the language processing engine is configured to receive the voice in a first language and output text in the first language (received voice of at least para. 0108 further comprises said input voice in the first language or the second language).

      Regarding claim 11 (according to claim 10), Kuczmarski further teaches wherein the second language processing engine engine is configured to receive the voice in a second language and output text in the first language (at least Fig. 2 and para. 0111-0112 of Kuczmarski further implies a second NLP engine is configured to perform speech recognition on speech received in a second language S256, S260 and output recognized speech as text in the first language S262).

      Regarding claim 12 (according to claim 11), Kuczmarski further teaches wherein comprising the step of: receiving text from the second NLP engine and replacing a selected word with text received from the second NLP engine (a case exists in at least para. 0114 of Kuczmarski where selected text or word from the displayed text outputted from a natural language processing engine or said second NLP engine may obviously be replaced with text received from said second NLP engine or the like to correct understoodly grammatical errors).

      Regarding claim 13 (according to claim 9), Kuczmarski further teaches wherein the voice comprises voice in a first language or a second language (received speech or voice of further para. 0113-0114 further comprises obviously inputted voice in a first language or a second language).

    Regarding claim 16, Kuczmarski teaches an apparatus for performing speech recognition (the system of at least Figs. 1-2 and para. 0037-0038 and 0108-0111 comprises said apparatus 106 or 119, each of said apparatus 106 or 119 configured with a text-to speech engine and a speech-to- text engine for performing speech recognition),
the apparatus comprising: a first language-processing engine configured to perform speech recognition on speech received in a first language and output recognized speech as text in the first language (any of the first language-processing means or engine of Figs. 1, and 9 performs as shown in at least Fig. 2 and 9 and para. 0108 speech recognition on speech received in a first language S250 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language); 
a second language-processing engine configured to perform speech recognition on speech received in a second language and output recognized speech as text in the first language (any of second language-processing means or engine of Figs. 1, and 9 and para. 0111-0112 and 0117 performs as shown in at least Fig. 2 and 9 speech recognition on speech received in a second language S256, S260 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language);
 a graphical-user interface (GUI) configured to display text in the first language and also select text that has been displayed on the GUI (generated text of para. 0108-0114 are outputted to the user via at least  GUI of para. 0068 configured understoodly to display said text in the first language or second language from understoodly first and the second NLP engine);  logic circuitry configured to: receive speech; (system of at least para. 0113-114 further comprises at least said logic circuitry configured to receive speech); determine whether or not text on the GUI has been selected (the system of further para. 0130-0132 further configured to recognize and determine selected and inputted texts on the GUI indicative in the art as further obviously capably of determining whether or not said text on the GUI has been selected).
    However, Kuczmarski is silent regarding logic circuitry configured to: specifically route the received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine. 
    Cromarty teaches in at least para. 0044-0045, and 0047 a display device which may display translated text in a predetermined display language where based in a case received user detected and selected texts displayed on the display device, where the user command in para. 0045 entails text-to-text commands via the display and in para. 0047 one of speech to text command, as said device in turn automatically employ and route said received commands to one of a translation and recognition module to process in a case said user selected display text to a first or second language based on a predetermined language selection if said text are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuczmarski in view of Cromarty to include wherein said logic circuitry configured to specifically route the received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine, as discussed above, as Kuczmarski in view of Cromarty are in the same field of endeavor of displaying on a graphical-user interface (GUI) text data in a first language and/or second language using a first language-processing engine or second language-processing engine to perform speech recognition and configured to output either STT or TTS or STS via the GUI or the like, Cromarty further complements Kuczmarski in the sense that subsequent translation maybe based on user selected texts and/or subsequent received speech, as one skill in the art may appreciate a case where a system may be configured to receive both the received speech and the detected selected displayed texts as trigger to switch or employ either the first or the second NLP engine based on whether or not in a case text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to an NLP engine or translation engine which obviously maybe one of a predetermined, default or one selected by the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 6-11, 13, and 16 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Dasgupta et al (US 2018/0330732, previously cited), in view of Cromarty.

    Regarding claim 6, Dasgupta teaches an apparatus (the apparatus of at least para. 0049 further comprising as implied a plurality of language translation modules 118 indicative in the art of a natural-language processing engine which maybe selected based on received voice/speech and user settings)comprising: a first natural-language processing (NLP) engine configured to receive voice in a first language, and output text in the first language (an implied first selected and preferred translation module of at least para. 0049 comprising obviously said first natural-language processing component or engine further obviously configured to receive voice in a first language, and capably output text as noted in at least para. 0048-0051 in a first preferred language);
a second NLP engine configured to receive voice in a second language, and output text in the first language (the system likewise in at least para. 0049-0052 further comprising an implied second selected language translation component of the module 118 comprising obviously said second natural-language processing component or engine further obviously configured to receive voice or text in a second language such as English or the like, and capably as understood in the art output text or speech in a preferred Hindi first language);
a graphical user interface (GUI) configured to display and select text received from the first and the second NLP engine (the GUI of at least para. 0050-0051 configured to display text from at least para. 0049 and select in at least para. 0050-0051 text obviously received from a first and the second language processing component 118 indicative further of said NLP engine); and logic circuitry configured to. receive speech (para. 0049 and 0054); and route the received speech to either the first or the second NLP engine (para. 0057),
determine whether or not text on the GUI has been selected (para. 0050-0051); and further teaches in at least para. 0050- 0051 when it has been determined that text has been selected on the GUI, selected and displayed text from the speech is routed to a preferred language processing engine or said second NLP engine. 
    However, Dasgupta is silent regarding route said received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine. 
    Cromarty teaches in at least para. 0044-0045, and 0047 a display device which may display translated text in a predetermined display language where based in a case received user detected and selected texts displayed on the display device, where the user command in para. 0045 entails text-to-text commands via the display and in para. 0047 one of speech to text command, as said device in turn automatically employ and route said received commands to one of a translation and recognition module to process in a case said user selected display text to a first or second language based on a predetermined language selection if said text are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta in view of Cromarty to include wherein said logic circuitry configured to specifically route the received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine, as discussed above, as Dasgupta in view of Cromarty are in the same field of endeavor of outputting and displaying on a graphical-user interface (GUI) text data translated from received speech in a first language and/or second language and further a case of routing selected and displayed text to either a first language-processing engine or second language-processing based only if said text are selected, Cromarty further complements Dasgupta in the sense that subsequent translation maybe based further on user selected texts and subsequent received speech, as one skill in the art may appreciate a case where a system may be configured to receive both the received speech and the detected selected displayed texts as trigger to switch or employ either the first or the second NLP engine based on whether or not in a case text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to an NLP engine or translation engine which obviously maybe one of a predetermined, default or one selected by the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


   Regarding claim 7 (according to claim 6), Dasgupta further teaches wherein the logic circuitry is also configured to replace any selected word with additional text received by the second NLP engine (a case exist in at least 0051-0052 previously displayed text on the GUI, if selected by the user are replaced with preferred additional text received obviously by the preferred Hindi translation module or said second NLP engine).

   Regarding claim 8 (according to claim 6), Dasgupta further teaches wherein the received speech comprises voice in the first language or the second language (received speech of at least para. 0057 further comprises voice in the first language or the second language).

    Regarding claim 9, Dasgupta teaches a method (the apparatus of at least para. 0049 further comprising said method and as implied a plurality of language translation modules 118 indicative in the art of a natural-language processing engine which maybe selected based on received voice/speech and user settings)
comprising the steps of: receiving voice as an input (para. 0049, 0054, and 0057); determining if a word has been selected on a graphical user interface (GUI) (para. 0051-0052 further comprises said system obviously include a means to route selected text on the GUI to a language translation engine based on obviously as implied said determining word); 
and routing the voice to either a first or a second language-processing engine, based on whether or not a word on the GUI has been selected such that when it has been determined that the word has been selected (para. 0051-0052 and 0057), said word is routed to the second language-processing engine (selected words of further para. 0051-0052 and 0057 routed to a preferred language translation unit to translate said selected text to a preferred language, said preferred language translation unit indicative in the art of said second language-processing engine.
    However, Dasgupta is silent regarding route said received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine. 
    Cromarty teaches in at least para. 0044-0045, and 0047 a display device which may display translated text in a predetermined display language where based in a case received user detected and selected texts displayed on the display device, where the user command in para. 0045 entails text-to-text commands via the display and in para. 0047 one of speech to text command, as said device in turn automatically employ and route said received commands to one of a translation and recognition module to process in a case said user selected display text to a first or second language based on a predetermined language selection if said text are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta in view of Cromarty to include wherein said logic circuitry configured to specifically route the received speech to either the first or the second NLP engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second NLP engine, and when it has been determined that text has not been selected, the speech is routed to the first NLP engine, as discussed above, as Dasgupta in view of Cromarty are in the same field of endeavor of outputting and displaying on a graphical-user interface (GUI) text data translated from received speech in a first language and/or second language and further a case of routing selected and displayed text to either a first language-processing engine or second language-processing based only if said text are selected, Cromarty further complements Dasgupta in the sense that subsequent translation maybe based further on user selected texts and subsequent received speech, as one skill in the art may appreciate a case where a system may be configured to receive both the received speech and the detected selected displayed texts as trigger to switch or employ either the first or the second NLP engine based on whether or not in a case text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to an NLP engine or translation engine which obviously maybe one of a predetermined, default or one selected by the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 8 (according to claim 6), Dasgupta further teaches wherein the first language-processing engine is configured to receive the voice in a first language and output text in the first language (it is further implied in at least para. 0049 and 0057 a first chosen language translation unit 118 indicative first language-processing engine is understoodly configured in a case to receive the voice in a first language and output text in a case in said  first language).

     Regarding claim 11 (according to claim 10), Dasgupta further teaches wherein the second language-processing engine is configured to receive the voice in a second language and output text in the first language (it is further implied in at least para. 0049 and 0057 said language translation module 118 may further switch to obviously a second language-processing engine configured to receive the voice in English or second language and output text in Hindi or said first language).

     Regarding claim 13 (according to claim 91), Dasgupta further teaches wherein the voice comprises voice in a first language or a second language (received voice of further para. 0049 and 0057 further comprises voice in a first language or a second language).

    Regarding claim 16, Dasgupta teaches an apparatus for performing speech recognition (the apparatus of at least para. 0049 further comprising as implied a plurality of language translation modules 118 indicative in the art of a natural-language processing engine for performing speech recognition) , the apparatus comprising: a first natural-language processing engine configured to receive voice in a first language, and output text in the first language (an implied first selected and preferred translation module of at least para. 0049 comprising obviously said first natural-language processing component or engine further obviously configured to receive voice in a first language, and capably output text as noted in at least para. 0048-0051 in a first preferred language);
a second language-processing engine configured to receive voice in a second language, and output text in the first language (the system likewise in at least para. 0049-0052 further comprising an implied second selected language translation component of the module 118 comprising obviously said second natural-language processing component or engine further obviously configured to receive voice or text in a second language such as English or the like, and capably as understood in the art output text or speech in a preferred Hindi first language);
a graphical-user interface (GUI) configured to display text in the first language and also select text that has been displayed on the GUI (the GUI of at least para. 0050-0051 configured to display text in at least first preferred Hindi language from at least para. 0049 and also select text that has been displayed on the GUI); and logic circuitry configured to. receive speech (para. 0049 and 0054); and route the received speech to either the first or the second language-processing engine (para. 0057),
determine whether or not text on the GUI has been selected (para. 0050-0051); and further teaches in at least para. 0050- 0051 when it has been determined that text has been selected on the GUI, selected and displayed text from the speech is routed to a preferred language processing engine or said second NLP engine. 
    However, Dasgupta is silent regarding received said speech to either the first or the second language-processing engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second language-processing engine, and when it has been determined that text has not been selected, the speech is routed to the first language-processing engine. 
    Cromarty teaches in at least para. 0044-0045, and 0047 a display device which may display translated text in a predetermined display language where based in a case received user detected and selected texts displayed on the display device, where the user command in para. 0045 entails text-to-text commands via the display and in para. 0047 one of speech to text command, as said device in turn automatically employ and route said received commands to one of a translation and recognition module to process in a case said user selected display text to a first or second language based on a predetermined language selection if said text are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta in view of Cromarty to include wherein said received speech to either the first or the second language-processing engine based on whether or not text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to the second language-processing engine, and when it has been determined that text has not been selected, the speech is routed to the first language-processing engine, as discussed above, as Dasgupta in view of Cromarty are in the same field of endeavor of outputting and displaying on a graphical-user interface (GUI) text data translated from received speech in a first language and/or second language and further a case of routing selected and displayed text to either a first language-processing engine or second language-processing based only if said text are selected, Cromarty further complements Dasgupta in the sense that subsequent translation maybe based further on user selected texts and subsequent received speech, as one skill in the art may appreciate a case where a system may be configured to receive both the received speech and the detected selected displayed texts as trigger to switch or employ either the first or the second NLP engine based on whether or not in a case text on the GUI has been selected such that when it has been determined that text has been selected, the speech is routed to an NLP engine or translation engine which obviously maybe one of a predetermined, default or one selected by the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        06/21/2022